A decree of divorce was granted appellant on the statutory ground of habitual intemperance. Despite her needs and the husband's ability to pay, she was denied alimony. She appeals from the ruling against her on the alimony claim. *Page 771 
The apparent reason for failure to award alimony, as stated by the Master in Chancery, was that the wife attempted to perpetrate a fraud on her husband by inserting her name along with him as grantee in a bill of sale to a boat. Assuming this conduct was wrong, the fact remains the wife actually attained no financial benefit from the attempt. The papers were corrected before any harm resulted. Can it be said that for this she forfeited all right given her by the statute, Sec. 65.08, F.S. '41, F.S.A., which provides:
"In every decree of divorce in a suit by the wife, the court shall make such orders touching the maintenance, alimony and suit money of the wife, or any allowance to be made to her, and if any, the security to be given for the same, as from the circumstances of the parties and nature of the case may be fit, equitable and just; but no alimony shall be granted to an adulterous wife."
The only penalty for the wife's wrongdoing, recognized by the statute, is adultery.
The decree is affirmed insofar as the divorce is concerned but is reversed as to the alimony feature with directions to make such an award as may appear proper.
So ordered.
CHAPMAN, C. J., TERRELL and BUFORD, JJ., concur.